Name: 94/86/EC: Commission Decision of 16 February 1994 drawing up a provisional list of third countries from which Member States authorize imports of wild game meat
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  natural environment;  animal product;  trade;  tariff policy;  cooperation policy
 Date Published: 1994-02-17

 Avis juridique important|31994D008694/86/EC: Commission Decision of 16 February 1994 drawing up a provisional list of third countries from which Member States authorize imports of wild game meat Official Journal L 044 , 17/02/1994 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 56 P. 0054 Swedish special edition: Chapter 3 Volume 56 P. 0054 COMMISSION DECISION of 16 February 1994 drawing up a provisional list of third countries from which Member States authorize imports of wild game meat (94/86/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat (1), as amended by Directive 92/116/EEC (2), and in particular Article 16 (2) and (3) thereof, Whereas imports of wild game meat must come from third countries or parts of third countries which are able to offer to Member States equivalent guarantees to the conditions laid down for the placing on the Community market; Whereas in view of facilitating the new system of controls, it is necessary to draw up a provisional list of third countries or parts of third countries concerned, from which imports of wild feathered game meat or other wild game meat are authorized; Whereas it is justified to separate imports of fresh meat of ungulates which are authorized from third countries appearing on the list of Part I of the Annex of Council Decision 79/542/EEC (3), as last amended by Commission Decision 93/507/EEC (4); Whereas, considering the adaptation to the new system which will follow the adoption of these lists, it is justified to foresee a period of time for their application; Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize imports of wild feathered game meat from third countries appearing on the list in Part I of the Annex. Member States shall authorize imports of wild game meat other than wild feathered game meat from third countries appearing on the list in Part II of the Annex. Article 2 This Decision shall apply from 1 July 1994. Article 3 This Decision is addressed to Member States. Done at Brussels, 16 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 14. 9. 1992, p. 35. (2) OJ No L 62, 15. 3. 1993, p. 1. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 237, 22. 9. 1993, p. 36. ANNEX The following lists are lists in principle and importations shall fulfil the relevant animal and public health requirements. PART I List of third countries from which Member States shall authorize imports of wild feathered game meat: - The list of third countries from which Member States authorize imports of fresh poultry meat appearing in Commission Decision 94/85/EC (1), but excluding those third countries permietted to export fresh poultry meat to the Community by virtue of the exercise of the derogations in Article 4, paragraphs 3 and 4 of Commission Decision 93/342/EEC (2). - Greenland PART II List of third countries from which Member States authorize imports of wild game meat other than wild feathered game meat: A. For meat derived from wild clovenhoofed animals and solipeds: third countries listed in the appropriate columns for fresh meat of wild clovenhoofed animals and wild solipeds in the first part of the Annex to Council Decision 79/542/EEC including any restrictions laid down in the column for special remarks for fresh meat. B. For meat derived from wild game other than those referred to in Part I and Part II (A) above: third countries listed in the first part of the Annex to Council Decision 79/542/EEC. (1) See page 31 of this Official Journal. (2) OJ No L 137, 8. 6. 1993, p. 24.